[Cite as Cappara v. Avon Lake, 2017-Ohio-8262.]


STATE OF OHIO                   )                      IN THE COURT OF APPEALS
                                )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                )

FRANCESCA CAPPARA                                      C.A. No.     16CA011014

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
CITY OF AVON LAKE                                      AVON LAKE MUNICIPAL COURT
                                                       COUNTY OF LORAIN, OHIO
        Appellant                                      CASE No.   CVH 1600299

                                DECISION AND JOURNAL ENTRY

Dated: October 23, 2017



        CARR, Judge.

        {¶1}     Plaintiff-Appellant Francesca Cappara appeals from the decision of the Avon

Lake Municipal Court upholding the determination that her two dogs were nuisance dogs. This

Court affirms.

                                                  I.

        {¶2}     On June 29, 2016, Cappara left her yard and went for a bike ride. Cappara’s two

dogs, a large black dog named Teddy, and a large black dog with brown coloration named

Reggie, went through the electric fence and left the yard after her. The dogs ran across the street

into the driveway and tree lawn area of Ashley Rufus’ property. Rufus’ two sons, who were 5

and 7 years old, and a 12 year old neighbor boy were playing in the yard and Rufus was pulling a

soccer goal up the driveway at the time the dogs left their yard.     Rufus began screaming and

yelling as the dogs came towards them. Reggie knocked over the neighbor boy and bit him,

leaving a “tiny little hole in his baseball pants[.]” Teddy charged at Rufus’ older son. Rufus’
                                               2


children ran inside and her older son was crying following the incident. Rufus herself was

shaken up by the events. Shortly thereafter, the dogs met up with Cappara, who heard the

commotion and turned back to take the dogs home.        After the incident, Cappara went to the

Rufus’ house to ask if everyone was alright. She was informed that the neighbor boy had been

bitten.

          {¶3}   Ultimately, Rufus called the police and reported the incident. The Avon Lake

City Prosecutor sent Cappara a notice that the Avon Lake Police Department had designated her

dogs as nuisance dogs. The notice quoted the Ohio Revised Code definition of nuisance dog.

Cappara was informed that she could appeal the determination by requesting a hearing through

the Avon Lake Municipal Court. The notice cited to Avon Lake Codified Ordinances (“Loc.

Ord.”) 618.01, 618.17, 618.18 and 618.20 and R.C. 955.222 and 955.11.

          {¶4}   Cappara sought review of the determination and a hearing was held. The trial

court concluded that the dogs were nuisance dogs based upon the testimony and video evidence

submitted at the hearing. Cappara and her husband filed pro se motions, which were construed

as motions for reconsideration. Their motions were denied following a non-evidentiary hearing.

Cappara has appealed the trial court’s determination that the dogs were nuisance dogs, raising

five assignments of error for our review.1

                                               II.

                                 ASSIGNMENT OF ERROR I

          TRIAL COURT ERRED AS A MATTER OF LAW WHEN IT AFFIRMED THE
          DECISION OF THE CITY OF AVON LAKE TO DESIGNATE MRS.

          11
           While Cappara mentions the trial court’s ruling on her motion for reconsideration in
her brief on appeal, to the extent that entry may have been appealable, see Culgan v. Miller, 9th
Dist. Medina No. 10CA0074-M, 2011-Ohio-6194, ¶ 9, that entry was not listed in Cappara’s
notice of appeal. See State v. Mason, 9th Dist. Summit No. 27715, 2016-Ohio-7081, ¶ 12-14.
Thus, this Court cannot address these issues in this appeal.
                                                3


       CAPPARA’S DOGS “NUISANCE DOGS” THOUGH THE CITY FAILED TO
       COMPLY WITH ITS OWN PROCEDURAL AND LEGAL REQUIREMENTS
       FOR SO DESIGNATING A DOG.

       {¶5}    Cappara argues in her first assignment of error that the trial court erred in

designating the dogs nuisance dogs when Defendant-Appellee the City of Avon Lake (“the

City”) failed to comply with the requirements of Loc. Ord. 618.18(b).

       {¶6}    Loc. Ord. 618.18(b) states:

       The Police Chief shall have authority to determine whether a dog is a nuisance
       dog, dangerous dog, or vicious dog. This determination may be based upon an
       investigation that includes observation of and testimony about the dog’s behavior,
       including the dog’s upbringing and the owner’s or keeper’s control of the dog,
       and other relevant evidence as determined by the Police Chief. These
       observations and testimony can be provided by any witness who personally
       observed the behavior. Such witness shall sign a written statement attesting to the
       observed behavior and agree to provide testimony regarding the dog’s behavior.
       Forms for providing witness testimony shall be made available at the Police
       Department.

(Emphasis added.)

       {¶7}    At the hearing, prior to the beginning of testimony, Cappara asserted that the

ordinance required that she be “given a written statement,” which she later referred to as a

complaint. The trial court told Cappara that there was no complaint in these cases, and instead

informed her that she would have received a notice, which the prosecution then submitted into

evidence. Cappara admitted to receiving the notice. Cappara did not then otherwise object or

request that the designation be rescinded in absence of a written statement.

       {¶8}    While Cappara appeared pro se at the hearing, she is still “presumed to have

knowledge of the law and correct legal procedures so that [s]he remains subject to the same rules

and procedures to which represented litigants are bound. [Sh]e is not given greater rights than

represented parties, and must bear the consequences of h[er] mistakes.” (Internal quotations and

citations omitted.) Lathan v. Andrews, 9th Dist. Summit No. 28382, 2017-Ohio-4419, ¶ 12.
                                                4


Even assuming that Cappara could be viewed as having objected to not receiving the written

statement, we see nothing in the plain language of the ordinance that requires that she be

provided with a copy of the written statement in order for the designation to be valid. Further,

nothing in the plain language of the ordinance suggests that the written statement must be

included in the record of any appeal of the nuisance dog determination. Finally, Cappara has not

explained how she was prejudiced by the absence of a written statement in light of the notice she

received and the subsequent hearing at which the trial court reviewed the propriety of the

nuisance dog designation. See Civ.R. 61.

       {¶9}    Given all of the foregoing, Cappara’s first assignment of error is overruled.

                                ASSIGNMENT OF ERROR II

       THE TRIAL COURT COMMITTED PLAIN, REVERSIBLE ERROR AS A
       MATTER OF LAW WHEN IT DENIED MR. CAPPARA THE RIGHT TO
       DEFEND, WHICH RIGHT IS AFFORDED HIM BY THE AVON LAKE
       MUNICIPAL CODE.

       {¶10} Cappara argues in her second assignment of error that the trial court erred in not

allowing her husband “the opportunity to object to the designation and defend the dog[s].”

       {¶11} It appears that Cappara is referring to the point in the transcript during which

Cappara’s husband sought to cross-examine the City’s first witness, Rufus, and the trial court

refused to let him do so, noting that he was not an attorney or a party. Cappara has not

challenged the trial court’s statement that her husband was neither an attorney nor a party. On

appeal, Cappara argues that her husband had a right to defend the dogs based upon Loc. Ord.

618.25(a).

       {¶12} Initially we note that Cappara’s reliance on Loc. Ord. 618.25(a) is misplaced.

That ordinance addresses the right to an administrative hearing if a dog is classified pursuant to

Loc. Ord. 618.21 or 618.24 or is denied declassification under Loc. Ord. 618.23. Loc. Ord.
                                                  5


618.21 relates to “potential nuisance” dogs. Loc. Ord. 618.24 addresses dogs classified by

another jurisdiction. Finally, Loc. Ord. 618.23 concerns the declassification of dogs that have

been classified for a specified period of time. Cappara’s hearing was not an administrative

hearing and the classifications that are the subject of Loc. Ord. 618.25(a) are not applicable to

Cappara’s dogs’ situation.

        {¶13} Additionally, Cappara herself was permitted to question the City’s witness and

her husband was allowed to testify at the hearing. Cappara has not explained how she was

prejudiced by her husband not being allowed to question the City’s witness at the hearing. See

Well Fargo Bank, N.A. v. Kessler, 10th Dist. Franklin No. 15AP-216, 2015-Ohio-5085, ¶ 23

(“Generally, a party does not have standing to prosecute an appeal to protect the rights of a third

party.”); see also In re K.M., 9th Dist. Medina No. 14CA0025-M, 2014-Ohio-4268, ¶ 36 (“On

appeal, Father is limited to challenging how the trial court’s decision impacted his rights, rather

than the rights of third parties.”); Civ.R. 61.

        {¶14} Cappara’s second assignment of error is overruled.

                                 ASSIGNMENT OF ERROR III

        THE TRIAL COURT ERRED AS A MATTER OF LAW BY ADMITTING
        INTO EVIDENCE, AND ULTIMATELY RELYING UPON, AN
        UNAUTHENTICATED SURVEILLANCE VIDEO, WHICH WAS NOT
        PROVIDED TO MRS. CAPPARA IN ADVANCE OF THE HEARING.

        {¶15} Cappara argues in her third assignment of error that the trial court erred in

admitting and relying upon surveillance video.

        {¶16} While there was discussion on the record indicating that Cappara and her husband

had not seen the surveillance video that was played and admitted into evidence, Cappara did not

object to the viewing or admission of the video. Thus, Cappara is limited to arguing plain error

on appeal.    See Wiegand v. Fabrizi Trucking & Paving Co., Inc., 9th Dist. Medina No.
                                                 6


16CA0015-M, 2017-Ohio-363, ¶ 12. However, as Cappara has not developed a plain error

argument, we decline to construct one for her. See id.

       {¶17} Cappara’s third assignment of error is overruled on that basis.

                                ASSIGNMENT OF ERROR IV

       THE TRIAL COURT’S FINDINGS OF FACT ARE AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE.

       {¶18} Cappara argues in her fourth assignment of error that the trial court’s finding that

the dogs were nuisance dogs was against the manifest weight of the evidence. Specifically,

Cappara maintains that the trial court’s assertion “that the video evidence makes it ‘clear’ is

clearly erroneous.” Cappara complains that the video is blurry and that, from the video, it is

difficult to decipher what really occurred. Additionally, Cappara argues that the evidence does

not support that the neighbor boy “was placed in a state of fear, as required by R.C. 955.11[.]”

       {¶19} “When an appellant challenges the weight of the evidence in a civil case, this

Court ‘weighs the evidence and all reasonable inferences, considers the credibility of witnesses

and determines whether in resolving conflicts in the evidence, the [finder of fact] clearly lost its

way and created such a manifest miscarriage of justice that the [judgment] must be reversed and

a new trial ordered.’” Lubanovich v. McGlocklin, 9th Dist. Medina No. 14CA0081-M, 2015-

Ohio-4618, ¶ 5, quoting Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20. “In

weighing the evidence, however, we are always mindful of the presumption in favor of the trial

court’s factual findings.   [T]he weight to be given the evidence and the credibility of the

witnesses are primarily for the trier of the facts.” (Internal quotations and citations omitted.)

T.S. v. R.S., 9th Dist. Summit No. 27955, 2017-Ohio-281, ¶ 4.

       {¶20} Loc. Ord. 618.18(b) states in part that “[t]he Police Chief shall have authority to

determine whether a dog is a nuisance dog, dangerous dog, or vicious dog.” “If the owner,
                                                 7


keeper, or harborer of the dog disagrees with the designation of the dog as a nuisance dog,

dangerous dog, or vicious dog, as applicable, the owner, keeper, or harborer may request a

hearing regarding the determination pursuant to Ohio R.C. 955.222.” Loc. Ord. 618.18(e). R.C.

955.222(C) states in relevant part that, “[a]t the hearing, the person who designated the dog as a

nuisance dog, dangerous dog, or vicious dog has the burden of proving, by clear and convincing

evidence, that the dog is a nuisance dog, dangerous dog, or vicious dog.” “The Supreme Court

of Ohio has defined clear and convincing evidence as ‘[t]he measure or degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the allegations sought to

be established. It is intermediate, being more than a mere preponderance, but not to the extent of

such certainty as required beyond a reasonable doubt in criminal cases. It does not mean clear

and unequivocal.’” Pflaum v. Summit Cty. Animal Control, 9th Dist. Summit No. 28335, 2017-

Ohio-4166, ¶ 15, quoting In re Estate of Haynes, 25 Ohio St.3d 101, 104 (1986).

       {¶21} Loc. Ord. 618.18(a) provides that, “[a]s used in this section, ‘nuisance dog,’

‘dangerous dog,’ and ‘vicious dog’ have the same meanings as in Ohio R.C. 955.11.” R.C.

955.11(A)(3)(a) states, in relevant part, that “‘nuisance dog’ means a dog that without

provocation and while off the premises of its owner, keeper, or harborer has chased or

approached a person in either a menacing fashion or an apparent attitude of attack or has

attempted to bite or otherwise endanger any person.” Pursuant to Loc. Ord. 618.17(b), “‘without

provocation’ in Sections 618.18 and 618.20 shall mean that a dog was not teased by a person or

animal, tormented by a person or animal, or abused by a person, or that the dog was not coming

to the aid or the defense of a person who was not engaged in illegal or criminal activity and who

was not using the dog as a means of carrying out such activity.” “‘Menacing fashion’ means that
                                                 8


a dog would cause any person being chased or approached to reasonably believe that the dog will

cause physical injury to that person.” R.C. 955.11(A)(2); see Loc. Ord. 618.17(a).

       {¶22} Initially, we note that we are uncertain where in the record the trial court

indicated that the video evidence made anything “clear.” Cappara does not refer the Court to the

location in the record where the trial court made such a statement, see App.R. 16(A)(7), nor has

this Court located a reference in the judgment entry being appealed or in the trial court’s

discussion of its decision in the transcript from the hearing. Neither the trial court’s judgment

entry nor the transcript expresses that the trial court placed extraordinary weight on the video as

compared to the testimony.

       {¶23} With respect to Cappara’s contention that the weight of the evidence does not

support that the children were in a “state of fear, as required by R.C. 955.11,” we see nothing in

the text of R.C. 955.11 that mentions fear or apprehension. Moreover, Cappara has not pointed

this Court to any authority that includes a requirement that a dog place a person in a state of fear

in order for the dog to be designated a nuisance dog as defined by R.C. 955.11(A)(3). See

App.R. 16(A)(7).

       {¶24} The City presented the testimony of Rufus and Cappara, as well as videos of the

incident. That testimony supports the following narrative. On June 29, 2016, Cappara left her

yard and went for a bike ride. Cappara’s two dogs, Teddy and Reggie, went through the electric

fence and left the yard after her. Cappara’s husband was in the Capparas’ front yard at the time.

The dogs ran across the street into the driveway and tree lawn area of Rufus’ property where

Rufus’ two sons and a neighbor boy were playing. Rufus was pulling a soccer goal up the

driveway.
                                                9


       {¶25} Rufus believed the dogs to be aggressive as they had previously charged and

barked at her youngest son when he was on the sidewalk in front of the Cappara’s house.

According to Rufus, the dogs “charg[e] and bark[] at anyone who comes on their sidewalk.”

However, Rufus had not seen the dogs leave their yard until the day of the incident. Rufus began

screaming and yelling as the dogs came towards them. Reggie knocked over the neighbor boy

and bit him, leaving a “tiny little hole in his baseball pants[.]” Rufus “saw th[e] dog grab [the

neighbor boy’s] leg.” Teddy charged at Rufus’ older son. Rufus’ children ran inside and her

older son was crying following the incident. Rufus herself was shaken up by the events. She did

not observe the children do anything to provoke the dogs.

       {¶26} The videos admitted into evidence demonstrate that the incident occurred over a

matter of only seconds. The videos of the incident were taken from cameras located near

Cappara’s garage and front door and thus the cameras appear to be a great distance from where

the incident takes places. Therefore, the figures of the children, Rufus, and the dogs are

indistinct and pixelated. One of the videos depicts a figure, which Rufus testified was the

neighbor boy, walking on the sidewalk, through the Rufus’ driveway, towards the sidewalk near

the Rufus’ yard. Around this time, the dogs run near the neighbor boy and it appears the

neighbor ends up on the ground. One of the dogs also appears to turn and run towards another

figure and then that figure runs towards the house.

       {¶27} Cappara disputed the allegations and maintained that the dogs did not bite or

chase the children. She presented her own testimony and that of her husband. Cappara saw the

neighbor boy sitting on the ground when she rode by and thus believed it was unlikely he was

knocked to the ground.      Cappara did not observe the incident but heard the yelling and

commotion and turned around and saw the dogs loose. According to Cappara, when she called
                                                10


the dogs back, they immediately came to her. After the incident, Cappara went to the Rufus’

house to ask if everyone was alright. She was informed that the neighbor boy had been bitten.

Cappara then went and spoke with the neighbor boy’s mother and the neighbor boy who both

indicated that he was okay. Cappara asked to see the boy’s injury and observed only a scratch

below his left knee.

       {¶28} Cappara’s husband witnessed the incident and claimed that June 29, 2016, was the

first time the dogs had ever gone through the electric fence. Cappara’s husband observed the

dogs leave the yard but maintained that they were following Cappara, not going after the

children. According to Cappara’s husband, the dogs ran by the neighbor boy. Reggie may have

scratched the neighbor boy, as a friendly gesture, because the dog knew the neighbor boy, but

Cappara’s husband did not observe the dog bite anyone. Cappara’s husband then saw Teddy

circle back towards Reggie and then both dogs ran after Cappara.

       {¶29} Cappara asserts on appeal that the photos of the neighbor boy do not evidence a

bite, thus, discrediting Rufus’ version of events. The photos at issue are somewhat blurry and

depict what appears to be a scratch and an area of slight redness on the boy’s leg. First, we note

it is not clear that the photos were considered by the trial court. While they were on the disc that

was admitted into evidence, the only portions of the disc that appeared to be viewed during the

trial were the portions containing the surveillance video.        When the trial court admitted

Defendant’s Exhibit 2, it stated that, the trial court would “retain the scanned disk thumb drive,

as well as the DVD as Exhibit 2 containing some video exhibits – or video images[.]” Thus, it is

not clear to this Court that the photos were part of the evidence considered by the trial court.

Assuming they were admitted and considered, Rufus testified that the bite left a “tiny little hole

in [the neighbor boy’s] baseball pants[.]” Given that testimony, and the testimony from Cappara
                                                11


herself, wherein she testified that she learned the boy was okay and observed only a superficial

scratch, a trier of fact would not have to view the photos as being inconsistent with Rufus’

testimony. Cappara’s own testimony did not indicate that the neighbor boy suffered severe

injury from the bite.

       {¶30} After a thorough and independent review of the record, we cannot say the trier of

fact lost its way in determining the dogs were nuisance dogs. There was undisputed evidence

that the dogs left their yard. Further, there was testimony that Reggie knocked over and bit the

neighbor boy and testimony that Teddy charged Rufus’ older son. The videos do not discredit

Rufus’ testimony. While the videos are not clear, from them, a trier of fact could deduce

circumstantial evidence to support Rufus’ testimony. The videos depict the neighbor boy up and

walking prior to when the dogs ran by and then, as the dogs got close, the neighbor boy ended up

on the ground. The detail of what happened is unclear, but it would not be unreasonable for a

trier of fact to infer, particularly in light of Rufus’ testimony, that the neighbor boy was knocked

to the ground by one of Cappara’s dogs. In addition, it appears that one of the dogs did run

towards one of the other children. That child then ran towards the house.

       {¶31} We cannot say that the trial court lost its way in determining that the dogs,

without provocation and while off the premises of Cappara, “chased or approached a person in

either a menacing fashion or an apparent attitude of attack or [] attempted to bite or otherwise

endanger any person.” R.C. 955.11(A)(3)(a).

       {¶32} Cappara’s fourth assignment of error is overruled.

                                 ASSIGNMENT OF ERROR V

       THE TRIAL COURT ERRED IN HEARING MRS. CAPPARA’S APPEAL OF
       THE CITY DESIGNATION OF HER DOGS AS “NUISANCE DOGS”
       BECAUSE THE JUDGE SHOULD HAVE RECUSED HIMSELF.
                                                12


       {¶33} Cappara argues in her fifth assignment of error that the trial court erred in

conducting the hearing in the instant matter because the judge was biased and should have

recused himself.

       {¶34} First we note that the facts related to Cappara’s allegations of the trial court’s bias

are not contained in the record. This Court cannot consider matters outside the record in

resolving the merits of appeals. See In re J.C., 186 Ohio App.3d 243, 2010-Ohio-637, ¶ 15 (9th

Dist.) (“Matters outside the record cannot be used to demonstrate error[.]”).               Further,

“[o]rdinarily, matters pertaining to judicial bias may only be heard by the Chief Justice of the

Ohio Supreme Court or his or her designees.” King v. Rubber City Arches, L.L.C., 9th Dist.

Summit No. 25498, 2011-Ohio-2240, ¶ 6.

       {¶35} Given both of the foregoing, Cappara’s fifth assignment of error is overruled.

                                                III.

       {¶36} Cappara’s assignments of error are overruled. The judgment of the Avon Lake

Municipal Court is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Avon Lake

Municipal Court, County of Lorain, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the
                                                13


period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



HENSAL, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

MATTHEW O. WILLIAMS, Attorney at Law, for Appellant.

JOHN L. REULBACH, JR., Attorney at Law, for Appellee.